DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 2, 4 – 6, 11 – 12, 18 – 19, 28, 30, 38, 47, 56, 60 – 61, 63, 67 and 71 in the reply filed on June 3, 2022 is acknowledged.
Claims 1 – 2, 4 – 6, 11 – 12, 18 – 19, 28, 30, 38, 47, 56, 60 – 61, 63, 67, 71, 88 and 121 are pending; claims 88 and 121 are withdrawn; claims 1 – 2, 4 – 6, 11 – 12, 18 – 19, 28, 30, 38, 47, 56, 60 – 61, 63, 67 and 71 have been considered on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 3, 2020 and April 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 is rendered indefinite for reciting the phrase “puck lysing” because the phrase is not adequately defined by the claim language or specification. It is unclear if the phrase intends to encompass a shaped bead with centrifuging or a particular solution used therein. For purposes of examination, the phrase is interpreted to as a shape of material used with centrifuging, such as a puck shaped bead.
Claim 71 is drawn to a method for extracting a target chemical from a sample, however is rendered vague and indefinite for reciting “detecting at least one nucleotide sequence” because it is unclear if the claim requires detecting the existence of a sequence, for example the mere presence of DNA or RNA, of if the claim intends to encompass a nucleic acid sequencing step for which is not specifically claimed. For purposes of examination, the claim is interpreted to mean mere detection of the presence of a nucleic acid sequence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4 – 5, 11 – 12, 18 – 19, 28, 30, 38, 47, 60 – 61, 63, 67, 71 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Parthasarathy et al. (US 2005/0142663, IDS filed 02.03.2020, USPAP #1).
Regarding claim 1, Parthasarathy teaches a method for extracting nucleic acids (target chemical compound) from a biological sample (cellular material) (abstract), the method comprising centrifuging a sample (mechanical lysis) (0016-0017, 0050-0054, 0079, illustrative method 1, 0146), contacting the sample with an alkaline material (0066, 0071, 0079, 0150), and recovering the lysate (0016-0017, 0042-0045. 0050-0056, 0079).
Regarding claims 2 and 4 – 5, the target chemical is a nucleic acid such as RNA or rRNA (0015, 0021).
Regarding claims 11 – 12, the alkaline solution can be sodium hydroxide (0029, 0066, 0071) at 0.1M (0079), or 10M or less as claimed.
Regarding claims 18 – 19, the cellular material can be microorganisms (0014) such as bacteria (0022, 0079).
Regarding claims 28 and 30, the sample can be a bodily fluid such as blood, urine, saliva, plasma, serums, synovial fluid feces, or cerebral spinal fluid (0022, 0048, 0080).
Regarding claim 38, mechanical lysis can occur for 2 minutes (a periods of 10 minutes or less (illustrative example 1, 0146).
Regarding claim 47, mechanical lysis includes using beads (0084 – 0088, 105) or centrifugation (0004, 0050 - 0051, 0060, 0087).
Regarding claims 60 and 61, centrifugation and the alkaline material can be applied together or sequentially (0051 – 0054, 0066, 0079).
Regarding claims 63 and 67, the sample is further contacted with a buffer such as TRIS, or sodium citrate (0006, 0017, 0071, 0079, 0122-0128, 0140, 0150, 0167), which is the same buffer used by applicant (example 7), indicating the pH to be within the claimed range.
Regarding claim 71, the method may further comprise amplification, sequencing, labeling, determining genome, or PCR (0055), or includes steps of detecting nucleic acid sequences.
The reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al. (US 2005/0142663, IDS filed 02.03.2020, USPAP #1) in view of
Regarding claim 1, Parthasarathy teaches a method for extracting nucleic acids (target chemical compound) from a biological sample (cellular material) (abstract), the method comprising centrifuging a sample (mechanical lysis) (0016-0017, 0050-0054, 0079, illustrative method 1, 0146), contacting the sample with an alkaline material (0066, 0071, 0079, 0150), and recovering the lysate (0016-0017, 0042-0045. 0050-0056, 0079).
Regarding claim 56, Parthasarathy does not teach mechanical lysing to be centrifugation and puck lysing, or beads having a puck shape (see rejection above regarding the indefiniteness of the phrase and subsequent interpretation). However, Parthasarathy does teach the method wherein beads can be used in the methods during centrifugation and are designed to have the appropriate density and size (0169). Thus, in following the teachings of Parthasarathy, it would have been obvious to one of ordinary skill in the art to optimize the particular shape of the bead as matter of routine practice and experimentation. 
Absent evidence of an unexpected result or advantage, the claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699